DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-4 and 6-14 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because line 5 states “…to the body of the vehicle in steer about…”, but should be amended to state –to the body of the vehicle to steer about—

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities:
Claim 1, line 10 states “…to the body of the vehicle in steer about…”, but should be amended to state –to the body of the vehicle to steer about—
Claims 8 and 14, lines 2-3 state “…first power source to cause the wheels to cause the pair of wheels to rotate…”, but should be amended to state –first power source to cause the pair of wheels to rotate—

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinmura et al. (US 20100222966).
Regarding Claim 1, Shinmura et al. discloses a vehicle comprising: a body (CR); a pair of wheels (TL, TR) each rotatable about a respective rolling axis (see fig. 3) and each wheel having a centre of mass (see P1); a first power source (ML) coupled to a first (TL) of the pair of wheels and a second power source (MR) coupled to a second (TR) of the pair of wheels, the power sources being coupled (see figs. 1-2) to respective wheels to provide torque (Paragraph [0033]) to that wheel about the respective rolling axis; and a pair of suspension mechanisms (Par [0034]; 11, 13), each wheel being attached (Par [0037]) to the body of the vehicle by a respective suspension mechanism, the suspension mechanism providing the respective wheel with freedom to move (see figs. 5A-5B) relative to the body of the vehicle to steer about a respective steer axis (L), the steer axis being offset (Pars [0038]-[0040]]) from the center of mass of the wheel so that when a different amount of torque is applied to each wheel about the rolling axis the difference in torque (ΔT) causes a steering torque (Pars [0054]-[0056] and [0076]) on each wheel about the steer axis of the wheel.

Regarding Claim 2, Shinmura et al. discloses a vehicle wherein the steer axis (L, P2) is offset (see figs. 3 and 5B) from the centre of mass (see P1) of the wheel (TL, TR) in a lateral direction of the vehicle.

Regarding Claim 3, Shinmura et al. discloses a vehicle wherein the steer axis (L, P2) of each wheel (TL, TR) is offset (see figs. 3 and 5B) from the centre of mass (see P1) of the wheel in the lateral direction of the vehicle towards a longitudinal centerline (see fig. 5B; P2 being shifted left of the right tire TR) of the vehicle.

Regarding Claim 6, Shinmura et al. discloses a vehicle, the vehicle comprising at least one power source control unit (20A) configured to control the torque (fig. 6; see 22-25) generated by the first (MK) and second (MR) power sources, the control unit being configured (see 22-25; Pars [0061]-[0062] and [0075]-[0076]) to cause the first and second power sources to deliver different amounts of torque to each of the pair of wheels (TL, TR) to cause the steering torque on each wheel.

Regarding Claim 7, Shinmura et al. discloses a vehicle, wherein the power source control unit (20A) is configured (Pars [0046]-[0052] and [0075]; see formula 7) to cause the first power source (ML) to generate a greater (ΔT; Par [0052]) torque (TL) than the second power source (MR) to cause the pair of wheels (TL, TR) to rotate (Pars [0056] and [0076]) about the steer axis (L) in a first direction (Fstr; the wheels able to rotate about the steer axis in both a leftwards direction and a rightwards direction by differing the torque acting on the left and right wheels; see the directions of Fstr in figure 2).

Regarding Claim 8, Shinmura et al. discloses a vehicle, wherein the power source control unit (20a) is configured (Pars [0046]-[0052] and [0075]; see formula 7) to cause the second power source (MR) to generate a greater (ΔT; Par [0052]) torque (TR) than the first power source (ML) to cause the pair of wheels (TL, TR) to rotate (Pars [0056] and [0076]) about the steer axis (L) in a second direction (Fstr; the wheels able to rotate about the steer axis in both a leftwards direction and a rightwards direction by differing the torque acting on the left and right wheels; see the directions of Fstr in figure 2) opposite to the first direction.

Regarding Claim 9, Shinmura et al. discloses a vehicle, the vehicle comprising a steering mechanism (16), wherein the pair of wheels (TL, TR) are coupled together (see figs. 1-2) by the steering mechanism, the steering mechanism linking (see figs. 1-2; Par [0050]) the movement of the pair of wheels about the steer axes (L) of the wheels.

Regarding Claim 10, Shinmura et al. discloses a vehicle, the pair of wheels (TL, TR) being located on opposite sides (see figs. 1-2) of the vehicle body (CR) along a lateral direction of the vehicle.

Regarding Claim 11, Shinmura et al. discloses a vehicle, wherein the pair of wheels (TL, TR) are front wheels (see figs. 1-2) of the vehicle.

Regarding Claim 14, Shinmura et al. discloses a vehicle, wherein the power source control unit (20a) is configured (Pars [0046]-[0052] and [0075]; see formula 7) to cause the second power source (MR) to generate a greater (ΔT; Par [0052]) torque (TR) than the first power source (ML) to cause the pair of wheels (TL, TR) to rotate (Pars [0056] and [0076]) about the steer axis (L) in a second direction (Fstr; the wheels able to rotate about the steer axis in both a leftwards direction and a rightwards direction by differing the torque acting on the left and right wheels; see the directions of Fstr in figure 2) opposite to the first direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinmura et al. (US 20100222966) in view of Kondo et al. (US 5080185)
Regarding Claim 4, Shinmura et al. discloses a vehicle, wherein the steer axis (L) of each wheel (TL, TR) is offset (see figs. 3 and 5B) from the center of mass (see P1) of the wheel in the lateral direction (see figs. 3 and 5B) of the vehicle.
However, Shinmura et al. does not disclose that the steer axis of each wheel is offset from the centre of mass away from a longitudinal centreline of the vehicle.
Kondo et al. teaches a vehicle, wherein a steer axis (KP) of a wheel (3R) is offset (see fig. 12) from the center of mass (see G) of the wheel in a lateral direction away (Column 1, lines 27-36; see fig. 12) from a longitudinal centerline of the vehicle. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the steer axis of Shinmura et al. in view of the teachings of Kondo et al. such that the steer axis was offset from the center of mass away from a longitudinal centerline of the vehicle, as by doing so, the road surface resistance acting when the wheel is turned would be reduced and the force required to turn the wheel would be reduced (Kondo et al.; Column 1, lines 27-36).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmura et al. (US 20100222966) in view of Nasu et al. (US 10696325).
Regarding Claim 12, Shinmura et al. discloses a vehicle, comprising the first and second power sources (ML, MR).
However, Shinmura et al. does not disclose that the first and second power sources are one combined power source that comprises a gearing system to provide two separate drive outputs that form the first and second power sources.
Nasu et al. teaches a vehicle comprising first (2L) and second (2R) power sources combined into one single power source (1; see fig. 1) that comprises a gearing system (fig. 1; 2, 3, 4, 5, 6, 7, 8, 9) to provide two separate drive outputs (see 9L, 9R, 10L, 10R), the gearing system capable (Columns 5-6, lines 63-67 and 1-16) of providing different torques to each of the drive outputs.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the first and second power sources of Shinura et al. in view of the teachings of Nasu et al. such that the two power sources were combined into one power source that comprised a gearing system to provide two separate drive outputs that form the first and second power sources, as by doing so, the single power source would perform the same function as the two separate power sources, while also saving space underneath the vehicle (see fig. 3 of Nasu et al.), as the single power source would occupy less area, leaving more room for other vehicle accessories to be attached underneath the vehicle. 

Regarding Claim 13, Shinmura et al., as modified, discloses a vehicle, wherein the gearing system (Nasu et al.; fig. 1; 2, 3, 4, 5, 6, 7, 8, 9) is capable (Columns 5-6, lines 63-67 and 1-16) of providing different torques to each of the drive outputs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614